DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on November 14, 2022.  In that response, claims 11 and 21 were amended.  In the response filed November 4, 2021, Applicant elected Group II, claim 11, drawn to a method of treating cardiovascular disease, without traverse.
Claims 11 and 15-33 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 15-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Independent claim 11 recites “wherein the second amount of phosphate binder is between 500 to 1500 mg/day,…and wherein the second amount of phosphate binder is less than a therapeutically effective amount of the phosphate binder when the phosphate binder is not administered in the combination”.   Independent claim 21 recites a phrase that is identical but for the range of “2400 to 8000 mg/day”.   
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
a. 	The breadth of the claim: The claims as a whole covers methods of treating any “cardiovascular disease… characterized at least by vascular calcification” by administering any vitamin K in combination with any phosphate binder.  The claim term  "treating" implies some measured degree of control over, and/or amelioration of the symptoms of and/or the underlying disease state.  The dose of the vitamin K is within 100 and 2000 mcg/day, regardless of which vitamin K.  The dose of the phosphate binder is between 500 and 1500 mg/day, regardless of which binder.  
The phosphate binder dose is also  “less than a therapeutically effective amount of the phosphate binder when the phosphate binder is not administered in the combination”, i.e., with a vitamin K.  This raises two issues.  First, what is a “therapeutically effective amount” of a phosphate binder that treats “a cardiovascular disease ….characterized at least by vascular calcification” without also administering vitamin K is undisclosed.  Phosphate binders are used to treat vascular calcification, e.g., in patients with chronic kidney disease.  Therefore the claim requires the person practicing the invention to experiment to ascertain the “therapeutically effective amount” for treating vascular calcification in a patient who has an associated  cardiovascular disease, such that the cardiovascular disease, not just vascular calcification level,  shows some “improvement, reversal, or remediation” (para. [0020], Specification).
Second, “when the phosphate binder is not administered in the combination” refers solely to the combination of vitamin K with a phosphate binder.  The claim does not preclude any other drugs or means of treating a cardiovascular disease.  In other words the skilled person could use another drug or treatment regimen (e.g., an exercise and dietary program) for treating the cardiovascular disease while practicing within the scope of claims 11 and 21.  Therefore “less than a therapeutically effective amount of the phosphate binder when [it] is not administered in the combination” entails ascertaining the “therapeutically effective amount” within a broad range of treatment routes for “a cardiovascular disease ….characterized at least by vascular calcification”.   
b.	Nature of the invention: The nature of the invention is methods of treating a “cardiovascular disease… characterized at least by vascular calcification” by administering a vitamin K in combination with a phosphate binder.  Vascular calcification is associated with higher cardiovascular disease mortality, especially in high risk patients with chronic kidney disease (CKD) (see, e.g., Caluwe, 1385 rt. col.).     
c.	The state of the prior art:  Phosphate binders have long been used to treat hyperphosphatemia in CKD patients.  However, “calcium-based phosphate binders are associated with adverse intermediate outcomes in patients with ERSD [end stage renal disease]” (Abstract, West, S., et al., Effects of Calcium on Cardiovascular Events in Patients with Kidney Disease and in a Healthy Population, Clin J Am Soc Nephrol 5: S41–S47, 2010).  “The majority of randomized, controlled trials in patients with ESRD suggest that calcium supplementation—in the form of calcium-based phosphate binders—leads to a progression of vascular calcification.” (Id., emphasis added)  Therefore calcium-based phosphate binders, including those recited in present claims 19 and 26, were not recommended, i.e., due to exacerbation of vascular calcification.  Vitamin K on the other hand is known to improve microvascular integrity and capillary structure and function (see, e.g., Vermeer, US 2018/0199610).  
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would treat cardiovascular disease characterized by vascular calcification by administering vitamin K in combination with a phosphate binder.
e.	Level of predictability in the art: the level of predictability in treating any “cardiovascular disease… characterized at least by vascular calcification” by administering any vitamin K in combination with any phosphate binder is low due to the wide and nebulous range of such cardiovascular diseases, and the availability of different vitamin Ks and phosphate binders.  According to West and studies cited therein, calcium-based phosphate binders exacerbate vascular calcification.
Another layer of unpredictability is added by “wherein the second amount of phosphate binder is less than a therapeutically effective amount of the phosphate binder when the phosphate binder is not administered in the combination”.  As discussed above the skilled person could use any other drugs or treatment regimen (e.g., an exercise and dietary program) for treating the cardiovascular disease while practicing within the scope of claims 11 and 21.   
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance on the specific “second amount” that is within the recited ranges in claims 11 and 21 that is also “less than a therapeutically effective amount of the phosphate binder when the phosphate binder is not administered in the combination”.  The sole and mere reference to this concept of “less than…” appears at paragraph [0020], without any explanation or tangible illustrations.  
The disclosure is also silent on using a phosphate binder alone, i.e., not in combination with vitamin K to treat a “cardiovascular disease … characterized at least by vascular calcification”.  Therefore determining a “therapeutically effective amount” for treating not just vascular calcification in hyperphosphatemia or CKD, but for treating “cardiovascular disease … characterized at least by vascular calcification” is without any guidance in the disclosure.  
g.	Existence of working examples:  The disclosure does not include any animal models or in vitro data tending to support any clinical attainment of treating “a cardiovascular disease ….characterized at least by vascular calcification”.   The disclosure states “[i]t is believed that the combination therapy of the invention provides synergistic results, that is, the effects of the combination are greater than (or provide benefits that are different than) either therapy alone.” (Para. [0023], emphasis added.)  Aside from this statement of Applicant’s belief, there is no other evidence in the form of even prophetic examples or clinical or animal models.
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed by the references above, particularly regarding the unpredictability of treating any cardiovascular disease with any degree of vascular calcification, different forms of vitamin K and phosphate binders, unlimited treatment regimens using a phosphate binder in conjunction with vitamin K, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 11 and 15-33.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 15-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. SARAH PARK/
Primary Examiner, Art Unit 1615